Peyton, C. J.,
delivered the opinion of the court.
In this case, it appears that on the 7th day of January, 1869, E. ~W. D. Dunn sued out an attachment for $58.60, returnable into the county court for the 2d district of Chickasaw county, wherein it was pending when the county courts were abolished by an act of the legislature, approved July 1L, 1870. By the 3d section of which it is provided, that all cases then pending in said county courts, where the principal of the amount in controversy does not exceed $150, shall be transferred to any justice’s court at the county seat of the county in which such suit is pending. Laws of Miss., 1870, page 83.
*34This suit was transferred to a justice’s court at the county seat, which was in the 1st district of said county, and that court rendered judgment for the plaintiff against the defendants, who appealed to the circuit court of said first district, and the appeal was dismissed by said circuit court for want of jurisdiction.
The appeal was properly taken to the circuit court of the district in which the justice of the peace rendered judgment. The court, therefore, erred in dismissing the appeal.
The judgment must be reversed, and the cause remanded.